UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 24, 2007 KNBT BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-50426 38-3681905 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 90 Highland Avenue, Bethlehem, Pennsylvania 18017 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (610) 861-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 24, 2007, the Company reported its results of operations for the quarter ended September 30, 2007. For additional information, reference is made to the Company’s press release dated October 24, 2007, which is included as Exhibit 99.1 and incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be “filed” for any purpose except as otherwise provided herein and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this Current Report on Form 8-K. Item 8.01Other Events. Reference is made to the Company’s press release dated October 24, 2007, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto. Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits: Exhibit Number Description 99.1 Press Release, dated October 24, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KNBT BANCORP, INC. Date: October 24, 2007 By: /s/ Eugene T. Sobol Eugene T. Sobol Senior Executive Vice President, Chief Financial Officer &
